Citation Nr: 0902403	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-41 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of an apportionment of the 
veteran's disability compensation benefits on behalf of his 
minor child, effective December 1, 2004.

2.  Entitlement to a special apportionment of the veteran's 
disability compensation benefits in excess of $50.00 per 
month.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to January 
1963 and from November 1963 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 special apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claimant's petition 
for increased apportionment of the veteran's benefits and 
discontinued an apportionment of $50.00 per month.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

As a procedural matter, the Board observes that the RO framed 
the issue on appeal as one of entitlement to a special 
apportionment of the veteran's disability compensation 
benefits on behalf of his minor child.  However, a review of 
the record reveals that during the pendency of this appeal, 
the RO determined that the claimant, who had received a 
special apportionment of the veteran's disability 
compensation benefits totaling $50.00 per month since July 1, 
1994, was no longer entitled to that compensation because she 
was already receiving monthly child support from the veteran 
and her income and expense information no longer demonstrated 
financial hardship.  Consequently, the RO informed the 
appellant by a November 2004 decision that it was denying her 
claim for an increased apportionment and discontinuing the 
existing apportionment, effective December 1, 2004.  The 
claimant filed a timely appeal of that decision.  Therefore, 
the Board finds that the appeal is most accurately 
characterized as presenting separate issues of entitlement to 
restoration of a special apportionment of the veteran's 
disability compensation benefits of $50.00 per month, 
effective December 1, 2004, and entitlement to an increased 
apportionment in excess of $50.00 per month.

Given the particular circumstances of this case, additional 
development is required prior to the further disposition of 
the issues on appeal.

The veteran has previously established his entitlement to 
service-connected disability compensation.  Specifically, he 
has been awarded service connection for a duodenal ulcer with 
hemorrhages, rated as 40 percent disabling, effective July 
27, 1973, and hearing loss of the left ear, rated as 
noncompensably disabling, effective July 7, 1994.

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him, 
whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a special apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That regulation provides that without regard 
to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451.  The special apportionment was designed to 
provide for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a general 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. 
No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. 
No. 6(c), 4 (June 1934).

In September 2004, the claimant requested an increase in the 
$50.00 apportionment on behalf of the veteran's child.  As 
noted above, in the November 2004 decision the RO denied the 
claim for an increased apportionment and discontinued the 
existing apportionment.  The claimant perfected her appeal in 
November 2005, and the RO informed the veteran of the appeal 
later that same month.  

The Board observes that in October 2004, the RO sent 
correspondence to the veteran and claimant requesting that 
they provide updated financial statements containing an 
itemized list of their individual assets and monthly income 
and expenses.  The veteran and claimant submitted updated 
financial information in October and November 2004, 
respectively, which the RO used as the basis of its November 
2004 special apportionment decision.  That financial 
information included, in pertinent part, a copy of a court 
order requiring the veteran to pay the claimant $593.00 per 
month in child support and a statement from the claimant 
indicating that her only monthly expenses were food, 
utilities, water, clothing, transportation, and miscellaneous 
household items for her and her daughter, totaling $1,416.00 
per month, while her total income was $1,515.00 per month.

Following the issuance of the special apportionment decision, 
the claimant, in written statements dated in January 2005 and  
September 2005, and in her November 2005 appeal, indicated 
that the financial information upon which the RO had relied 
in reaching its decision was inaccurate.  Specifically, she 
claimed that the veteran was not fulfilling his court-
mandated child support obligations of $593.00 per month and 
had been paying, at most, $230.00 every two weeks for the 
past year.  Additionally, the claimant stated that she was 
responsible for paying for school supplies and activities for 
her daughter and that these costs, which were not reflected 
in her November 2004 financial statement and which posed an 
undue financial hardship.  Finally, the claimant indicated 
that she was totally disabled due to an "arthritis, 
neurological, and orthopedic" condition and was pursuing, 
but not yet in receipt of Social Security disability 
benefits.

The financial statements provided by the veteran and claimant 
are now more than four years old and, in light of the 
claimant's most recent statements, may not reflect the 
parties' current financial situation.  Specifically, it 
remains unclear to the Board how much the claimant is paying 
for school supplies and activities for her daughter and 
whether the veteran is currently meeting his court-ordered 
child support obligations.  Consequently, the Board finds 
that a more thorough accounting of the income and expenses of 
the claimant and the veteran is required before the Board may 
render a final determination in this appeal.

Finally, given the claimant's prior statement about applying 
for Social Security disability compensation, it remains 
unclear whether she is currently in receipt of those 
benefits.  Because any award of Social Security disability 
records is relevant to the claimant's financial status, which 
is at issue in this appeal, efforts to obtain information 
regarding those benefits should be made.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the appellant and veteran VA 
Form 4-5655, Financial Status Report, and 
request that they complete it showing all 
income and expenses.  In addition, 
request that they submit any evidence in 
their possession demonstrating that the 
veteran is or is not discharging his 
responsibility for child support or 
regarding whether the facts in this case 
show financial hardship.  The 
significance of compliance with this 
request should be explained, to 
specifically include advising them that 
failure to cooperate may result in an 
adverse determination.  In addition, the 
appellant should be requested to 
specifically state whether or not she is 
receiving any income from the Social 
Security Administration.

2.  Then, readjudicate the issues on 
appeal.  Provide the parties and their 
representatives, if any, with a 
supplemental statement of the case and 
the appropriate time for response.  
Then return the case to the Board.  

The parties have the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

